IN THE SUPREME COURT OF PENNSYLVANIA
                         EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,     : No. 317 EAL 2021
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
WAYNE PRATER,                     :
                                  :
                Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,     : No. 318 EAL 2021
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
WAYNE PRATER,                     :
                                  :
                Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,     : No. 319 EAL 2021
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
WAYNE PRATER,                     :
                                  :
                Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,     : No. 320 EAL 2021
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                           :
                                           :
WAYNE PRATER,                              :
                                           :
                  Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,              : No. 321 EAL 2021
                                           :
                  Respondent               :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
WAYNE PRATER,                              :
                                           :
                  Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,              : No. 322 EAL 2021
                                           :
                  Respondent               :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
WAYNE PRATER,                              :
                                           :
                  Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of December, 2021, the Petition for Allowance of Appeal

is DENIED.




[317 EAL 2021, 318 EAL 2021, 319 EAL 2021, 320 EAL 2021, 321 EAL 2021 and 322
                                 EAL 2021] - 2